951 F.2d 350
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Deborah K. OHANIAN, Leonard Ohanian, and Richard Khederian,Plaintiffs-Appellants,v.DOCTOR'S ASSOCIATES, INC., Defendant-Appellee,Subway Restaurants, Inc., National Company Stores, Inc., andSubway Equipment Leasing Corporation, Defendants.
No. 91-1588.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1991.

Before KEITH and RYAN, Circuit Judges, and ALDRICH, District Judge.*
RYAN, Circuit Judge.


1
Plaintiffs appeal the district court's order granting summary judgment for the defendants.   After careful consideration of the parties' arguments and the record on appeal, we conclude that the district court did not err in granting summary judgment for the defendants.   We therefore AFFIRM for the reasons stated in the district court's "Order Granting Defendants' Motion for Summary Judgment."



*
 The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by designation